Title: Isaac A. Coles to Thomas Jefferson, 12 November 1809
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir, Washington, Nov. 12th 1809
          Mr Madison has just given me a Box for you, containing some Books I believe, which shall be sent by the friday’s Stage, addressed to the care of Mr Benson the Post Master at Fredericksburg—
           he has also given me for you Mr Livingston’s treatise on Sheep which shall be forwarded by the next Mail. I have read it with some interest, and regret more than ever that I was not permitted to bring from France some of Mr Parker’s fine flock.
            Mr Boudwie the Partner of Mr Dupont de Nemours of Wilmington has lately been here, and pronounces the Green Mountain Sheep to be very far superior to those of Mr Custis—he was surprised at the fineness of the wool, and declared they were worth ten Dollars a head—I mention this as I know they are very inferior to Mr Randolph’s, who is probably not apprized of the high value he ought to set on his flock.—He agrees to bind himself to take from me, and to give me one dollar pr pound, for all the wool I will send him from my Sheep, provided I will give them a single cross with a ⅞th’s Marino Ram; and if I will still continue to improve the flock, he will gradually increase the price to two Dollars. he will make this contract for any number of years, & for any quantity of wool, considering it always as a Cash Article—.
          There are several articles of your property, I believe, still remaining here, and which were probably overlooked or forgotten when you left this, there is a large skin of the grisly Bear, and three or four Pictures which I have seen, & which shall be forwarded to Monticello unless you should desire to dispose of them in some other way—.
          Inclosed you will find the last National Intelligencer which I send as it contains an Article of an interesting character—it will best explain itself. I beg to be presented to Mrs Randolph & to add the assurances of my warm and respectful Attachment.
          
            I. A. Coles
        